Citation Nr: 9913347	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  93-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1989.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

The evidence of record reveals mild irritable bowel syndrome 
with manifestations that include disturbances of bowel 
function, with occasional episodes of abdominal distress.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7319 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In October 1987, the veteran complained of epigastric 
indigestion and discomfort, lasting about 1 hour each time, 
associated with nausea.  He further noted a vague bilateral 
flank discomfort increased after standing or when straining 
for defecation.  The veteran further reported a consistent 
right upper quadrant hollow feeling, especially when hungry.  
He denied diarrhea.  On examination, there was some 
discomfort felt in the right upper quadrant when the left 
periumbilical area was palpated.  The rectal examination 
revealed no masses and the stool was negative for occult 
blood.  There was slight tenderness on percussion over both 
flanks.  The diagnoses were diabetes mellitus, non-insulin 
dependent, and prostatitis.  In November 1987, a medical 
board diagnosed diabetes mellitus, non-insulin dependent.  
The abdomen revealed slight tenderness to palpation with 
questionable liver edge palpable into the right costal margin 
which is nontender.  Abdominal films were normal.  The 
abdominal ultrasound revealed no abnormalities of the 
hepatobiliary tract, pancreas, or kidneys.  Radionuclide 
renal scan was normal.  

In February 1988, the veteran reported episodes of pulsating 
right upper quadrant abdominal discomfort.  The clinical 
diagnoses included questionable gallbladder or pancreas.  A 
medical board conducted in February 1988, reported complaints 
of intermittent, sharp, and pulsating abdominal pain episodes 
which were sometimes associated with nausea, but not with 
bowel symptoms.  The examination revealed slight right upper 
quadrant sensitivity to deep palpation with inspiration.  
Ultrasound of the liver and gallbladder were normal.  The 
diagnosis was diabetes mellitus.  Clinical data in September 
1988 reported abdominal discomfort.  The diagnosis was 
prostatitis.  In October 1988, the veteran complained of 
abdominal discomfort described as sharp, radiating through 
his back.  Examination revealed right periumbilical 
sensitivity.  A renal ultrasound was normal.  Thereafter, the 
veteran continued to complain of abdominal discomfort which 
increased after voiding, sitting, or movement.  He denied 
diarrhea and constipation.  Mild right periumbilical 
tenderness was reported without guarding, rebound, or mass.  
The impression was chronic right periumbilical pain.  The 
examiner opined that this was not secondary to prostatitis.  
In November 1988, the examiner stated that the abdominal pain 
was suggestive of cholelithiasis.  Ultrasound of the 
gallbladder and liver were normal.  A biliary scan was 
normal.  In December 1988, it was noted that the veteran 
moved his bowels about once a day and had no bowel problems.  
The veteran continued to complain of right upper quadrant 
pain, and in January 1989, it was noted that his abdominal 
pains had decreased after being placed on a broad-spectrum 
antibiotic.

Subsequent to service discharge, a VA examination conducted 
in May 1989, reported complaints of abdominal pain, nausea, 
and constipation.  The veteran denied vomiting, diarrhea, 
bright red blood per rectum, and melena.  The examination 
revealed mild tenderness of the right lower quadrant.  The 
diagnoses included chronic abdominal pain.  A colonoscopy 
performed in July 1989, was incomplete due to poor 
preparation.  An esophagogastroduodenoscopy conducted in 
August 1989 was normal.  A private medical report dated in 
November 1989, reported complaints of right lower quadrant 
pain, with no change of his bowel movements.  A colonoscopy 
was normal and biopsies ruled out collagenous colitis but 
were consistent with mild chronic inflammatory disease, 
however this was noted as a nonspecific diagnosis.  All 
stools for culture and sensitivity ova and parasites were 
normal.  A computerized tomography scan of the abdomen and 
pelvis was negative.  In December 1989, the veteran stated 
that he still had some episodes of discomfort which were 
"very mild."  In January 1990, mild tenderness with cecal 
"squush" (sic) was reported.  The examiner commented that the 
veteran "may simply have irritable bowel syndrome."  A 
small bowel series conducted in March 1990 was negative, 
including the terminal ileum.  

A VA outpatient treatment record dated in April 1990, 
reported that the veteran complained of right sided abdominal 
pain, reported as "not every day/week."  No abnormal 
findings were made.  A VA examination conducted in November 
1990, noted that private medical records had diagnosed 
irritable bowel syndrome.  A VA examination conducted in 
February 1992, found point tenderness in the mid abdomen on 
the right at the lateral edge of the rectus.  Private medical 
records from February 1992 to July 1992, report continued 
complaints of abdominal pain, constipation, and nausea.  The 
diagnosis was irritable bowel syndrome.  VA outpatient 
treatment records from November 1992 to December 1993, found 
no objective evidence for the veteran's abdominal pain.  It 
was noted that the pain was constant and dull.  Impressions 
of questionable irritable bowel syndrome and questionable 
dysmotility secondary to diabetes mellitus were given.  The 
veteran complained of constipation and nausea.  X-rays of the 
abdomen showed no evidence of dilated bowel loops or 
obstruction.  There were no abnormal calcifications 
identified.  An ultrasound of the right upper quadrant was 
negative, with no evidence of cholelithiasis.  

A VA outpatient treatment record dated in January 1994, found 
dyspepsia and questionable diabetic dysmotility/irritable 
bowel syndrome.  A scintigraphic evaluation found no evidence 
of late gastric emptying.  The veteran testified at a 
personal hearing before the RO in February 1994, that he had 
lost 50 pounds over the past two years due to a loss of 
appetite.  He further stated that he had intermittent 
diarrhea and constipation for which he was taking medication.  
The veteran testified that he was nauseous but did not vomit.  
A VA outpatient treatment record in June 1994, noted that the 
veteran continued to have some symptoms.  The diagnosis was 
irritable bowel.  

A private medical examination conducted in November 1994, 
found no masses or tenderness of the liver, spleen, and 
kidneys, and bowel sounds were normal.  Hematest of the stool 
was negative.  The diagnoses included irritable bowel 
syndrome.  VA outpatient treatment records from July 1994 to 
July 1997, are negative for complaints or treatment of 
frequent episodes of bowel disturbances with abdominal 
distress.  

A VA examination conducted in May 1998, reported complaints 
of periodic bouts of nausea, vomiting, and diarrhea, 
typically occurring 2 to 3 times a year, and lasting 3 to 4 
weeks.  The veteran reported that diarrhea was not always 
associated with these bouts of increased symptomatology.  He 
stated that he had one bowel movement a day, formed, and 
denied melena or bright red blood per rectum.  The veteran's 
weight was 225 pounds, with his weight being 215 pounds the 
previous year, 170 pounds three years prior, and 225 pounds 
in 1994.  The veteran noted that his right-sided abdominal 
pain stayed the same.  He stated that pain was worse with 
spicy foods or on long car rides.  Examination of the abdomen 
found positive bowel sounds, without organomegaly or mass.  A 
tender right flank was found; however, there was no 
tenderness in either costovertebral angle.  An upper 
gastrointestinal series was normal.  The ultrasound of the 
right upper quadrant found sludge in the gallbladder without 
demonstrable cholelithiasis.  The liver showed no focal mass.  
The diagnosis was irritable bowel syndrome.  The examiner 
commented that there was no evidence of any significant 
gastrointestinal pathology shown at the time of the 
examination.  The examiner further opined that there was no 
evidence that the veteran's abdominal complaints were a 
"manifestation of diabetes or of any other disorder."

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
The average impairment is set forth in the VA's SCHEDULE FOR 
RATING DISABILITIES, codified in C.F.R. Part 4 (1998), which 
includes diagnostic codes that represent particular 
disabilities.  In considering the severity of a disability it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The RO granted service connection for irritable bowel 
syndrome by a rating action dated in February 1991, and 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7319.  Diagnostic Code 
7319 provides a noncompensable rating for mild irritable 
bowel syndrome as manifested by disturbances of bowel 
function, with occasional episodes of abdominal distress.  
Id.  The next higher evaluation, 10 percent, is warranted for 
moderate irritable bowel syndrome as manifested by frequent 
episodes of bowel disturbance with abdominal distress; 
"severe" irritable bowel syndrome is rated 30 percent 
disabling and requires evidence of diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Id.

Based on a review of the medical evidence of record, the 
Board finds that the veteran's service-connected irritable 
bowel syndrome is mild and manifested by disturbances of 
bowel functions with occasional episodes of abdominal 
distress.  The evidence of record reveals that in service, 
the veteran complained of intermittent abdominal distress, 
usually associated with nausea; however bowel disturbances 
were not reported.  Subsequent to service discharge, the 
veteran complained of abdominal pain, nausea, and 
constipation on a VA examination conducted in May 1989, but 
denied vomiting, diarrhea, or blood in his stools.  Private 
medical records from 1989 to 1990 revealed very mild episodes 
of discomfort, without a change in the veteran's bowel 
movements.  VA outpatient treatment records from 1990 to 
1993, reported complaints of abdominal pain, constipation, 
and nausea, but denied diarrhea.  Although the veteran 
testified in 1994 that he had intermittent diarrhea and 
constipation for which he was taking medicine for, VA 
outpatient treatment records from 1994 to 1997 are negative 
for complaints or treatment of frequent episodes of bowel 
disturbances with abdominal distress.  The VA examination 
conducted in 1998, reported a history of nausea, vomiting, 
and diarrhea occurring 2 to 3 times a year.  The veteran 
stated that he had one bowel movement a day, which was 
formed.  The examiner stated that at the time of the 
examination, there was no evidence of any significant 
gastrointestinal pathology.  As frequent episodes of bowel 
disturbance has not been shown, the Board finds that a 
compensable evaluation for irritable bowel syndrome is not 
warranted.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the statement of the case because 
the RO identified the issue on appeal not as a claim for an 
"increased" disability rating for service-connected 
irritable bowel syndrome but as "[e]valuation for the 
service-connected irritable bowel syndrome."  More 
importantly, the statement of the case supplemental 
statements of the case provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for the service-connected irritable 
bowel syndrome.  Consequently, the Board sees no prejudice to 
the veteran in recharacterizing the issues on appeal to 
properly reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected 
irritable bowel syndrome.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for irritable 
bowel syndrome as of the day following separation from active 
service, i.e., February 1, 1989.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  After review of the evidence, there 
is no medical evidence of record that would support a 
compensable rating for the disability at issue at any time 
subsequent to the day following separation from active 
service, i.e., February 1, 1989.  Id.; Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  


ORDER

The claim for an initial compensable evaluation for irritable 
bowel syndrome is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

